Citation Nr: 0739962	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-34 161	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic bronchitis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to September 1969, and from October 1971 to June 
1990.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
by the Fort Harrison, Montana Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  At no time during the appeal period was the veteran's 
chronic bronchitis manifested by Forced Expiratory Volume in 
one second (FEV-1) value of 56 to 70 percent predicted or 
less, Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) ratio of 56 to 70 percent or less, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent 
predicted or less.

2.  The veteran's compensable service-connected disabilities, 
PTSD rated 50 percent; gout, rated 20 percent; hypertension, 
rated 10 percent; chondromalacia patella, bilateral, rated 10 
percent for each knee; chronic bronchitis, rated 10 percent; 
residuals of right wrist fracture, rated 10 percent; and 
tinnitus, rated 10 percent, are rated 80 percent combined; 
they are not of such severity as to preclude his 
participation in any regular substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for chronic bronchitis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2007).

2.  A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  An initial letter was 
provided in October 2005, prior to the decision on appeal, 
and a later letter was issued in May 2006.  While he did not 
receive complete notice prior to the initial rating decision, 
the May 2006 letter provided essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the May 2006 letter 
informed the veteran of disability rating and effective date 
criteria; a November 2006 supplemental SOC readjudicated the 
matters after complete notice was given.  The veteran has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.

The veteran's pertinent VA treatment records have been 
secured.  The RO arranged for VA examinations in February and 
March 2006.  He has not identified any evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

II.  Factual Background

Service connection for chronic bronchitis was granted in 
March 1971.  A 10 percent rating was assigned from December 
1970.  Following the veteran's separation from his second 
period of active duty, the 10 percent rating was resumed 
effective from June 1993.  The veteran filed his current 
claim for increased rating in April 2004.

Pulmonary function testing (PFT) in February 2004 noted FEV1 
of 73 percent predicted; FEV1/FVC of 71.48 percent; and DLCO 
(SB) (here reported as DsbHb) of 94 percent predicted.

PFT in January 2005 noted FEV1 of 77 percent predicted and 
FEV1/FVC of 82.63 percent.  DLCO (SB) (here reported as 
DsbHb) was 105 percent predicted.  The examiner noted there 
were moderate restrictive ventilatory defect and normal 
diffusing capacity.

PFT in March 2006 noted FEV1 of 75 percent predicted and 
FEV1/FVC of 80.81 percent.  DLCO (SB) (here reported as 
DsbHb) was 103 percent predicted.  The examiner noted there 
were moderate restrictive ventilatory defect and normal 
diffusing capacity.

On the veteran's application for TDIU in September 2005, he 
reported that he last worked in September 2005 as a 
bartender/waiter, and that the reason he was no longer 
working was "VA disability."  He reported four years of 
college education.

A November 2004 VA examination report noted that the veteran 
had recently reduced his hours as a bartender due to 
increased PTSD symptoms.  The examiner stated that the 
veteran appeared to have a strong work ethic, and was able to 
maintain brief and superficial contact with others as a 
bartender.  He was felt to be capable of understanding, 
remembering, and carrying out detailed instructions.  

On VA examination in February 2006, the veteran reported that 
he was not currently employed because he could no longer 
tolerate being around others in the bar setting.  He reported 
that he would like to become involved in gold mining as this 
required little contact with others.  The examiner stated 
that the veteran appeared capable of interacting with others 
socially, but tended to become irritable in a work setting 
where he could not leave if he felt increased stress.  The 
examiner stated that the veteran would be limited to work 
that required no more than brief and superficial contact with 
others; that he was intellectually capable and should be able 
to understand, remember, and carry out details as well as 
simple directions.  

An April 2006 treatment note indicates that the veteran's 
functional limitations on physical examination were minimal, 
and that he was quite capable of partial sedentary or 
sedentary work if he desired.  He was able to walk two miles 
and travel comfortably.  He had been living on a friend's 
boat recently.  He was able to communicate, remember, and 
follow instructions.  He was healthy-appearing, with even 
gait, erect posture, and steady ambulation, and sat at ease 
for the interview, with few changes of posture for comfort.

III.  Legal Criteria and Analysis

Chronic Bronchitis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

According to the applicable criteria, the current 10 percent 
rating for chronic bronchitis is warranted when the FEV1 is 
71 to 80 percent predicted, or; FEV1/FVC is 71 to 80 percent, 
or; DLCO (SB) of 66 to 80 percent predicted.  The next 
higher, 30 percent, rating is warranted when FEV1 is 56 to 70 
percent predicted, or; FEV1/FVC is 56 to 70 percent, or; DLCO 
(SB) is 56 to 65 percent predicted.  See 38 C.F.R. Part 4, DC 
6600.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph 
(d) to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state:

1. PFTs are required to evaluate respiratory conditions 
except: i. when the results of a maximum exercise capacity 
test are of record and are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, evaluation should be 
based on alternative criteria. ii. when pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed. iii. when there have been one 
or more episodes of acute respiratory failure. iv. when 
outpatient oxygen therapy is required.

2. If the Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) test is not of 
record, evaluation should be based on alternative criteria as 
long as the examiner states why the DLCO (SB) test would not 
be useful or valid in a particular case.

3. When the PFTs are not consistent with clinical findings, 
evaluation should be based on the PFTs unless the examiner 
states why they are not a valid indication of respiratory 
functional impairment in a particular case.

4. Post-bronchodilator studies are required when PFTs are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states why.

5. When evaluating based on PFTs, post- bronchodilator 
results are to be used unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results. In those 
cases, the pre-bronchodilator values should be used for 
rating purposes.

6. When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of evaluation would differ 
depending on which test result is used), the test result that 
the examiner states most accurately reflects the level of 
disability should be used for evaluation.

7. If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased FEV- 
1/FVC ratio should not be assigned.

The veteran's representative contends that pre-bronchodilator 
findings should be used since the veteran filed his claim for 
increased rating prior to the effective date of the October 
6, 2006 amendments to the rating schedule.  However, the 
Board notes that supplementary information published with the 
promulgation of the previous rating criteria, effective from 
October 1996, noted that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary 
function after optimum therapy and suggests that post-
bronchodilator findings are the standard basis of comparison 
of pulmonary function.  See 61 Fed. Reg. 46,723 (Sept. 5, 
1996).  Thus, there is no basis for using the pre-
bronchodilator findings, even under the previous regulation.

A close review of the record does not reveal any distinct 
period during which a higher schedular rating for chronic 
bronchitis was warranted.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  There is no suggestion that 
the FEV1 is (or has been) 56 to 70 percent predicted, or FEV-
1/FVC is (or has been) 56 to 70 percent, or that DLCO (SB) is 
or was 56 to 65 percent predicted as is required for a 30 
percent rating (See 38 C.F.R. § 4.97, Code 6600).  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for chronic 
bronchitis.

TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran's compensable service connected disabilities are: 
PTSD rated 50 percent; gout, rated 20 percent; hypertension, 
rated 10 percent; chondromalacia patella, bilateral, rated 10 
percent for each knee; chronic bronchitis, rated 10 percent; 
residuals of right wrist fracture, rated 10 percent; and 
tinnitus, rated 10 percent.  The combined rating for the 
service-connected disabilities is 80 percent.  38 C.F.R. § 
4.25.  Thus, the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a) are met.  To establish entitlement to TDIU, 
however, it must also be shown that, due to the service-
connected disabilities alone, the veteran is unable to obtain 
or pursue substantially gainful employment.  

The competent (medical) evidence of record does not reflect 
that the service-connected disabilities prevent the veteran 
from participating in all forms of regular substantially 
gainful employment.  He himself has expressed interest in 
gold mining work, and the April 2006 VA treatment note 
indicates that his functional limitations due to service 
connected physical disabilities are minimal.  

While the veteran's PTSD is an impediment to employment 
performance, particularly in fields which require significant 
amounts of interaction with other people, the record does not 
show that the symptoms are of such nature and intensity as to 
preclude all forms of substantially gainful employment, 
particularly those requiring less public contact.  The 
February 2006 VA examiner opined that the veteran was 
qualified for work that required no more than very brief and 
superficial contact with others; he was intellectually 
capable and should be able to understand, remember, and carry 
out details as well as simple directions.  

While the veteran has indicated that he stopped working as a 
bartender due to PTSD symptoms that created difficulty 
dealing with others in that work setting, the evidence does 
not show that his service-connected conditions are of such 
nature as to preclude him from all types of substantial 
employment.  The fact that the veteran is unemployed does not 
support the conclusion that the veteran is unemployable due 
to his service-connected disorders.  There is simply nothing 
to suggest that due to the service-connected disabilities, 
the veteran is incapable of maintaining types of employment 
which would not require substantial interaction with others 
and would be consistent with his education, experience, and 
physical abilities.  The preponderance of the evidence is 
against the claim seeking TDIU.  Accordingly, it must be 
denied. 




ORDER

A rating in excess of 10 percent for chronic bronchitis is 
denied.

TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


